DETAILED ACTION
Status of Claims: Claims 7-13 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 10/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent application no. 16/637,162 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20190230685 A1) in view of Kusashima (US 20210266881 A1).
Regarding claim 7, Park et al. disclose a terminal comprising: a receiver that receives a downlink shared channel that is scheduled by a downlink control information (paragraph [0328]; specific PDSCH is scheduled using DCI); and a processor that controls a transmission of a HARQ-ACK based on information regarding slots corresponding to a plurality of transmission timing candidates, respectively, of the HARQ-ACK for the downlink shared channel, and information regarding a slot configuration indicating a transmission direction of each slot (paragraphs [0405] [0182]; HARQ-ACK transmission timing for HARQ-ACK for the scheduled PDSCH is dynamically indicated by the base station. UE transmits the HARQ-ACK in region determined based on a function of CCE index, DL control region index, PRB index, region in which PDSCH is allocated, and HARQ timing as variable) (paragraph [0147]; HARQ-ACK information is transmitted by the UE for PDSCH when slot (subframe) is dynamically configured for use on DL or UL (direction configuration)) (paragraph [0309]; PUCCH resource in a defined slot for transmitting HARQ-ACK information for the PDSCHs may be selected by the base station based on many variables). However, Park et al. may not explicitly suggest wherein the information regarding the slot configuration includes a number of uplink (paragraphs [0069-0071]; configuration information and slot format may be carried by the DCI. The configuration or slot format may include information regarding a downlink slot and the number of downlink symbols, an uplink slot and the number of uplink symbols, and information including information regarding all downlinks (all DL), all uplinks (all UL) or the number of downlink symbols and uplink symbols, for each symbol. The slot format index, which is an index of a slot format representing a combination of states of 14 symbols, is designated in slot unit. FIG. 6A illustrates an example where the first to the twelfth symbols are downlink symbols, the thirteenth symbol is a flexible symbol, and the fourteenth symbol is an uplink symbol. FIG. 6B illustrates an example where the first symbol is a downlink symbol, the second symbol is a flexible symbol, and the third to the fourteenth symbols are uplink symbols). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Park et al.’s method/system where the information regarding the slot configuration includes a number of uplink symbols and a number of downlink symbols. The motivation would have been to enable switching between an uplink and a downlink in symbol unit and enable transmission and reception of the HARQ-ACK corresponding to the PDSCH in the same slot or enable transmission 
Regarding claim 8, Park et al. further suggest wherein the control section determines values of the slots corresponding to the plurality of transmission timing candidates, respectively, based on higher layer signaling (paragraph [0182]; UL control regions (PUCCH resource) for transmitting HARQ-ACK may be configured for the UE through a higher layer signal).
Regarding claim 9, Park et al. further suggest wherein the control section determines bits of a codebook used for the transmission of the HARQ-ACK based on the information regarding the slots, and the information regarding the slot configuration (paragraphs [0049-0051]; 1 bit ACK/NACK or 2-bit ACK/NACK response is determined for the corresponding downlink transmission (codewords) and the PUCCH resource (UL region) can be used for transmission) (paragraph [0309]; PUCCH resource in a defined slot for transmitting HARQ-ACK information for the PDSCHs may be selected by the base station based on many variables). 
Regarding claim 10, Park et al. further suggest wherein the control section determines bits of a codebook used for the transmission of the HARQ-ACK based on the information regarding the slots, and the information regarding the slot configuration (paragraphs [0049-0051]; 1 bit ACK/NACK or 2-bit ACK/NACK response is determined for the corresponding downlink transmission (codewords) and the PUCCH resource (UL region) can be used for transmission) (paragraph [0309]; PUCCH resource in a defined slot for transmitting HARQ-ACK information for the PDSCHs may be selected by the base station based on many variables).
Regarding claim 11, Park et al. disclose a radio communication method comprising: receiving a downlink shared channel that is scheduled by a downlink control information (paragraph [0328]; specific PDSCH is scheduled using DCI); and controlling a transmission of a HARQ-ACK based on information regarding slots corresponding to a plurality of transmission timing candidates, respectively, of the HARQ-ACK for the downlink shared channel, and information regarding a slot configuration indicating a transmission direction of each slot (paragraphs [0405] [0182]; HARQ-ACK transmission timing for HARQ-ACK for the scheduled PDSCH is dynamically indicated by the base station. UE transmits the HARQ-ACK in region determined based on a function of CCE index, DL control region index, PRB index, region in which PDSCH is allocated, and HARQ timing as variable) (paragraph [0147]; HARQ-ACK information is transmitted by the UE for PDSCH when slot (subframe) is dynamically configured for use on DL or UL (direction configuration)) (paragraph [0309]; PUCCH resource in a defined slot for transmitting HARQ-ACK information for the PDSCHs may be selected by the base station based on many variables). However, Park et al. may not explicitly suggest wherein the information regarding the slot configuration includes a number of uplink symbols and a number of downlink symbols. Kusashima from the same or similar field of endeavor suggest information regarding a slot configuration indicating a transmission direction of each slot; wherein the information regarding the slot configuration includes a number of uplink symbols and a number of downlink symbols (paragraphs [0069-0071]; configuration information and slot format may be carried by the DCI. The configuration or slot format may include information regarding a downlink slot and the number of downlink symbols, an uplink slot and the number of uplink symbols, and information including information regarding all downlinks (all DL), all uplinks (all UL) or the number of downlink symbols and uplink symbols, for each symbol. The slot format index, which is an index of a slot format representing a combination of states of 14 symbols, is designated in slot unit. FIG. 6A illustrates an example where the first to the twelfth symbols are downlink symbols, the thirteenth symbol is a flexible symbol, and the fourteenth symbol is an uplink symbol. FIG. 6B illustrates an example where the first symbol is a downlink symbol, the second symbol is a flexible symbol, and the third to the fourteenth symbols are uplink symbols). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Park et al.’s method/system where the information regarding the slot configuration includes a number of uplink symbols and a number of downlink symbols. The motivation would have been to enable switching between an uplink and a downlink in symbol unit and enable transmission and reception of the HARQ-ACK corresponding to the PDSCH in the same slot or enable transmission and reception of the PUSCH corresponding to the UL grant in the same slot (paragraph [0071]).
Regarding claim 12, Park et al. disclose a base station comprising: a transmitter that transmits downlink control information for scheduling a downlink shared channel (paragraph [0328]; specific PDSCH is scheduled using DCI); and a processor that controls reception of a Hybrid Automatic Repeat reQuest-Acknowledge (HARQ-ACK), transmitted from a terminal, based on information regarding slots corresponding (paragraphs [0405] [0182]; HARQ-ACK transmission timing for HARQ-ACK for the scheduled PDSCH is dynamically indicated by the base station. UE transmits the HARQ-ACK in region determined based on a function of CCE index, DL control region index, PRB index, region in which PDSCH is allocated, and HARQ timing as variable) (paragraph [0147]; HARQ-ACK information is transmitted by the UE for PDSCH when slot (subframe) is dynamically configured for use on DL or UL (direction configuration)) (paragraph [0309]; PUCCH resource in a defined slot for transmitting HARQ-ACK information for the PDSCHs may be selected by the base station based on many variables). However, Park et al. may not explicitly suggest wherein the information regarding the slot configuration includes a number of uplink symbols and a number of downlink symbols. Kusashima from the same or similar field of endeavor suggest information regarding a slot configuration indicating a transmission direction of each slot; wherein the information regarding the slot configuration includes a number of uplink symbols and a number of downlink symbols (paragraphs [0069-0071]; configuration information and slot format may be carried by the DCI. The configuration or slot format may include information regarding a downlink slot and the number of downlink symbols, an uplink slot and the number of uplink symbols, and information including information regarding all downlinks (all DL), all uplinks (all UL) or the number of downlink symbols and uplink symbols, for each symbol. The slot format index, which is an index of a slot format representing a combination of states of 14 symbols, is designated in slot unit. FIG. 6A illustrates an example where the first to the twelfth symbols are downlink symbols, the thirteenth symbol is a flexible symbol, and the fourteenth symbol is an uplink symbol. FIG. 6B illustrates an example where the first symbol is a downlink symbol, the second symbol is a flexible symbol, and the third to the fourteenth symbols are uplink symbols). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Park et al.’s method/system where the information regarding the slot configuration includes a number of uplink symbols and a number of downlink symbols. The motivation would have been to enable switching between an uplink and a downlink in symbol unit and enable transmission and reception of the HARQ-ACK corresponding to the PDSCH in the same slot or enable transmission and reception of the PUSCH corresponding to the UL grant in the same slot (paragraph [0071]). 
Regarding claim 13, Park et al. disclose a system comprising a terminal and a base station, wherein: the terminal comprises: a receiver that receives a downlink shared channel that is scheduled by a downlink control information (paragraph [0328]; specific PDSCH is scheduled using DCI); and a processor that controls transmission of a Hybrid Automatic Repeat reQuest- Acknowledge (HARQ-ACK) based on information regarding slots corresponding respectively to a plurality of transmission timing candidates of 39213174Application No. 16/637,616Docket No.: 17786-828001 the HARQ-ACK for the downlink shared channel and information regarding a slot configuration indicating a transmission direction of each slot (paragraphs [0405] [0182]; HARQ-ACK transmission timing for HARQ-ACK for the scheduled PDSCH is dynamically indicated by the base station. UE transmits the HARQ-ACK in region determined based on a function of CCE index, DL control region index, PRB index, region in which PDSCH is allocated, and HARQ timing as variable) (paragraph [0147]; HARQ-ACK information is transmitted by the UE for PDSCH when slot (subframe) is dynamically configured for use on DL or UL (direction configuration)) (paragraph [0309]; PUCCH resource in a defined slot for transmitting HARQ-ACK information for the PDSCHs may be selected by the base station based on many variables), and the base station comprises: a transmitter that transmits the downlink control information (paragraph [0328]; specific PDSCH is scheduled using DCI). However, Park et al. may not explicitly suggest wherein the information regarding the slot configuration includes a number of uplink symbols and a number of downlink symbols. Kusashima from the same or similar field of endeavor suggest information regarding a slot configuration indicating a transmission direction of each slot; wherein the information regarding the slot configuration includes a number of uplink symbols and a number of downlink symbols (paragraphs [0069-0071]; configuration information and slot format may be carried by the DCI. The configuration or slot format may include information regarding a downlink slot and the number of downlink symbols, an uplink slot and the number of uplink symbols, and information including information regarding all downlinks (all DL), all uplinks (all UL) or the number of downlink symbols and uplink symbols, for each symbol. The slot format index, which is an index of a slot format representing a combination of states of 14 symbols, is designated in slot unit. FIG. 6A illustrates an example where the first to the twelfth symbols are downlink symbols, the thirteenth symbol is a flexible symbol, and the fourteenth symbol is an uplink symbol. FIG. 6B illustrates an example where the first symbol is a downlink symbol, the second symbol is a flexible symbol, and the third to the fourteenth symbols are uplink symbols). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Park et al.’s method/system where the information regarding the slot configuration includes a number of uplink symbols and a number of downlink symbols. The motivation would have been to enable switching between an uplink and a downlink in symbol unit and enable transmission and reception of the HARQ-ACK corresponding to the PDSCH in the same slot or enable transmission and reception of the PUSCH corresponding to the UL grant in the same slot (paragraph [0071]).
Claims 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nokia et al. ("On HARO feedback determination", 3GPP DRAFT; R1-1710999_HARQ-ACK FEEDBACK DETERMINATION_FINAL, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE, vol. RAN WG1, no. Qingdao, P.R. China; 20170627 - 20170630 26 June 2017 (2017-06-26), XP051300199) in view of Kusashima (US 20210266881 A1).
Regarding claims 7 and 11, Nokia et al. disclose a terminal/method comprising: a receiving section that receives a downlink shared channel that is scheduled by a downlink control information (section 1, agreements related to the timing of HARO feedback: DL data reception, DCI); and a control section that controls a transmission of a HARQ-ACK based on information regarding slots corresponding to a plurality of (section 1, agreements related to the timing of HARO feedback: Timing between DL data reception and corresponding acknowledgement is indicated by a field in the DCI from a set of values; The set of values is configured by higher layer), and information regarding a slot configuration indicating a transmission direction of each slot (section 2: flexible UL/DL configuration). However, Nokia et al. may not explicitly suggest wherein the information regarding the slot configuration includes a number of uplink symbols and a number of downlink symbols. Kusashima from the same or similar field of endeavor suggest information regarding a slot configuration indicating a transmission direction of each slot; wherein the information regarding the slot configuration includes a number of uplink symbols and a number of downlink symbols (paragraphs [0069-0071]; configuration information and slot format may be carried by the DCI. The configuration or slot format may include information regarding a downlink slot and the number of downlink symbols, an uplink slot and the number of uplink symbols, and information including information regarding all downlinks (all DL), all uplinks (all UL) or the number of downlink symbols and uplink symbols, for each symbol. The slot format index, which is an index of a slot format representing a combination of states of 14 symbols, is designated in slot unit. FIG. 6A illustrates an example where the first to the twelfth symbols are downlink symbols, the thirteenth symbol is a flexible symbol, and the fourteenth symbol is an uplink symbol. FIG. 6B illustrates an example where the first symbol is a downlink symbol, the second symbol is a flexible symbol, and the third to the fourteenth symbols are uplink symbols). Therefore it 
Regarding claim 8, Nokia et al. further suggest wherein the control section determines values of the slots corresponding to the plurality of transmission timing candidates, respectively, based on higher layer signaling (section 1, agreements related to the timing of HARO feedback: Timing between DL data reception and corresponding acknowledgement is indicated by a field in the DCI from a set of values; The set of values is configured by higher layer).
Regarding claim 9, Nokia et al. further suggest wherein the control section determines bits of a codebook used for the transmission of the HARQ-ACK based on the information regarding the slots, and the information regarding the slot configuration (section 2; codebook size determination based on DL association set). 
Regarding claim 10, Nokia et al. further suggest wherein the control section determines bits of a codebook used for the transmission of the HARQ-ACK based on the information regarding the slots, and the information regarding the slot configuration (section 2; codebook size determination based on DL association set).
Regarding claim 12, Nokia et al. disclose a base station comprising: a transmitter that transmits downlink control information for scheduling a downlink shared channel (section 1, agreements related to the timing of HARO feedback: DL data reception, DCI); and a processor that controls reception of a Hybrid Automatic Repeat reQuest-Acknowledge (HARQ-ACK), transmitted from a terminal, based on information regarding slots corresponding respectively to a plurality of transmission timing candidates of the HARQ-ACK for the downlink shared channel (section 1, agreements related to the timing of HARO feedback: Timing between DL data reception and corresponding acknowledgement is indicated by a field in the DCI from a set of values; The set of values is configured by higher layer) and information regarding a slot configuration indicating a transmission direction of each slot (section 2: flexible UL/DL configuration). However, Nokia et al. may not explicitly suggest wherein the information regarding the slot configuration includes a number of uplink symbols and a number of downlink symbols. Kusashima from the same or similar field of endeavor suggest information regarding a slot configuration indicating a transmission direction of each slot; wherein the information regarding the slot configuration includes a number of uplink symbols and a number of downlink symbols (paragraphs [0069-0071]; configuration information and slot format may be carried by the DCI. The configuration or slot format may include information regarding a downlink slot and the number of downlink symbols, an uplink slot and the number of uplink symbols, and information including information regarding all downlinks (all DL), all uplinks (all UL) or the number of downlink symbols and uplink symbols, for each symbol. The slot format index, which is an index of a slot format representing a combination of states of 14 symbols, is designated in slot unit. FIG. 6A illustrates an example where the first to the twelfth symbols are downlink symbols, the thirteenth symbol is a flexible symbol, and the fourteenth symbol is an uplink symbol. FIG. 6B illustrates an example where the first symbol is a downlink symbol, the second symbol is a flexible symbol, and the third to the fourteenth symbols are uplink symbols). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Nokia et al.’s method/system where the information regarding the slot configuration includes a number of uplink symbols and a number of downlink symbols. The motivation would have been to enable switching between an uplink and a downlink in symbol unit and enable transmission and reception of the HARQ-ACK corresponding to the PDSCH in the same slot or enable transmission and reception of the PUSCH corresponding to the UL grant in the same slot (paragraph [0071]). 
Regarding claim 13, Nokia et al. disclose a system comprising a terminal and a base station, wherein: the terminal comprises: a receiver that receives a downlink shared channel that is scheduled by a downlink control information (section 1, agreements related to the timing of HARO feedback: DL data reception, DCI); and a processor that controls transmission of a Hybrid Automatic Repeat reQuest- Acknowledge (HARQ-ACK) based on information regarding slots corresponding respectively to a plurality of transmission timing candidates of 39213174Application No. 16/637,616Docket No.: 17786-828001 the HARQ-ACK for the downlink shared channel (section 1, agreements related to the timing of HARO feedback: Timing between DL data reception and corresponding acknowledgement is indicated by a field in the DCI from a set of values; The set of values is configured by higher layer) and information regarding a slot configuration indicating a transmission direction of each slot (section 2: flexible UL/DL configuration), and the base station comprises: a transmitter that transmits the downlink control information (section 1, agreements related to the timing of HARO feedback: DL data reception, DCI). However, Nokia et al. may not explicitly suggest wherein the information regarding the slot configuration includes a number of uplink symbols and a number of downlink symbols. Kusashima from the same or similar field of endeavor suggest information regarding a slot configuration indicating a transmission direction of each slot; wherein the information regarding the slot configuration includes a number of uplink symbols and a number of downlink symbols (paragraphs [0069-0071]; configuration information and slot format may be carried by the DCI. The configuration or slot format may include information regarding a downlink slot and the number of downlink symbols, an uplink slot and the number of uplink symbols, and information including information regarding all downlinks (all DL), all uplinks (all UL) or the number of downlink symbols and uplink symbols, for each symbol. The slot format index, which is an index of a slot format representing a combination of states of 14 symbols, is designated in slot unit. FIG. 6A illustrates an example where the first to the twelfth symbols are downlink symbols, the thirteenth symbol is a flexible symbol, and the fourteenth symbol is an uplink symbol. FIG. 6B illustrates an example where the first symbol is a downlink symbol, the second symbol is a flexible symbol, and the third to the fourteenth symbols are uplink symbols). Therefore it .
Claims 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al. (US 20180006791 A1) in view of Kusashima (US 20210266881 A1).
Regarding claims 7 and 11, Marinier teaches or discloses a method/terminal (see Fig. 1b) comprising: a receiving section that receives a downlink shared channel that is scheduled by a downlink control information (see Fig. 1b, element 120, paragraphs [0003], [0004], and [0050], a wireless transmit/receive unit (WTRU) includes receiving a Downlink Control Information (DCI), wherein the DCI schedules a Physical Downlink Shared Channel (PDSCH) transmission and the DCI includes an indication); a control section that controls transmission of a HARQ-ACK based on information regarding slots corresponding respectively to a plurality of transmission timing candidates of the HARQ-ACK for the downlink shared channel (see paragraphs [0067], [0074], and [0081], the WTRU may typically generate a HARQ A/N report when it receives a transmission on PDSCH and/or when it receives a downlink control information (DCI) that activates or deactivates a configured uplink grant or a configured downlink assignment. The WTRU may determine whether or not a HARQ A/N report is expected for a transmission as a function of a control channel element (CCE) of a DCI associated with the transmission) and information regarding a slot configuration indicating a transmission direction of each slot (see paragraphs [0054], and [0082], for timing associated with the transmission (or with the transmission of the associated UCI), the WTRU may determine whether or not a HARQ A/N report is expected for a transmission as a function of the transmission time interval (TTI) (or subframe, or slot) associated with the downlink transmission). However, Marinier et al. may not explicitly suggest wherein the information regarding the slot configuration includes a number of uplink symbols and a number of downlink symbols. Kusashima from the same or similar field of endeavor suggest information regarding a slot configuration indicating a transmission direction of each slot; wherein the information regarding the slot configuration includes a number of uplink symbols and a number of downlink symbols (paragraphs [0069-0071]; configuration information and slot format may be carried by the DCI. The configuration or slot format may include information regarding a downlink slot and the number of downlink symbols, an uplink slot and the number of uplink symbols, and information including information regarding all downlinks (all DL), all uplinks (all UL) or the number of downlink symbols and uplink symbols, for each symbol. The slot format index, which is an index of a slot format representing a combination of states of 14 symbols, is designated in slot unit. FIG. 6A illustrates an example where the first to the twelfth symbols are downlink symbols, the thirteenth symbol is a flexible symbol, and the fourteenth symbol is an uplink symbol. FIG. 6B illustrates an example where the first symbol is a downlink symbol, the second symbol is a flexible symbol, and the third to the fourteenth symbols are uplink symbols). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Marinier et al.’s method/system where the information regarding the slot configuration includes a number of uplink symbols and a number of downlink symbols. The motivation would have been to enable switching between an uplink and a downlink in symbol unit and enable transmission and reception of the HARQ-ACK corresponding to the PDSCH in the same slot or enable transmission and reception of the PUSCH corresponding to the UL grant in the same slot (paragraph [0071]).
Regarding claim 8, Marinier et al. further suggest wherein the control section determines values of the slots corresponding to the plurality of transmission timing candidates, respectively, based on higher layer signaling (see paragraphs [0082], [0107], [0111], and [0154], for timing associated with the transmission (or with the transmission of the associated UCI), the WTRU may determine whether or not a HARQ A/N report is expected for a transmission as a function of the transmission time interval (TTI) (or subframe, or slot) associated with the downlink transmission. WTRU may be configured by higher layers to only use the PUCCH A/N (ACK/NACK) resources to report ACKs).
Regarding claim 9, Marinier et al. further suggest wherein the control section determines bits of a codebook used for the transmission of the HARQ-ACK based on the information regarding the slots, and the information regarding the slot configuration (see paragraphs [0006], [0168], [0170], [0178], [0207], and [0210], the WTRU may make a determination of order of the information bits in the codebook.  The WTRU may make a selection of a codebook permutation to optimize decoding performance. A dynamic determination of codebook properties may be used. The WTRU may determine at least one property of the set of information bits for HARQ feedback and possibly other UCI (e.g., the codebook) based on semi-static and/or dynamic aspects) (see paragraphs [0006], [0219], and [0228], the WTRU may make a determination of order of the information bits in the codebook.  The WTRU may make a selection of a codebook permutation to optimize decoding performance.  In some solutions, the WTRU may determine or select an order (or sequence) for the transmission of HARQ-ACK bits in a subframe). 
Regarding claim 10, Marinier et al. further suggest wherein the control section determines bits of a codebook used for the transmission of the HARQ-ACK based on the information regarding the slots, and the information regarding the slot configuration (see paragraphs [0006], [0168], [0170], [0178], [0207], and [0210], the WTRU may make a determination of order of the information bits in the codebook.  The WTRU may make a selection of a codebook permutation to optimize decoding performance. A dynamic determination of codebook properties may be used. The WTRU may determine at least one property of the set of information bits for HARQ feedback and possibly other UCI (e.g., the codebook) based on semi-static and/or dynamic aspects) (see paragraphs [0006], [0219], and [0228], the WTRU may make a determination of order of the information bits in the codebook.  The WTRU may make a selection of a codebook permutation to optimize decoding performance.  In some solutions, the WTRU may determine or select an order (or sequence) for the transmission of HARQ-ACK bits in a subframe).
Regarding claim 12, Marinier et al. disclose a base station comprising: a transmitter that transmits downlink control information for scheduling a downlink shared channel (see Fig. 1b, element 120, paragraphs [0003], [0004], and [0050], a wireless transmit/receive unit (WTRU) includes receiving a Downlink Control Information (DCI), wherein the DCI schedules a Physical Downlink Shared Channel (PDSCH) transmission and the DCI includes an indication); and a processor that controls reception of a Hybrid Automatic Repeat reQuest-Acknowledge (HARQ-ACK), transmitted from a terminal, based on information regarding slots corresponding respectively to a plurality of transmission timing candidates of the HARQ-ACK for the downlink shared channel (see paragraphs [0067], [0074], and [0081], the WTRU may typically generate a HARQ A/N report when it receives a transmission on PDSCH and/or when it receives a downlink control information (DCI) that activates or deactivates a configured uplink grant or a configured downlink assignment. The WTRU may determine whether or not a HARQ A/N report is expected for a transmission as a function of a control channel element (CCE) of a DCI associated with the transmission) and information regarding a slot configuration indicating a transmission direction of each slot (see paragraphs [0054], and [0082], for timing associated with the transmission (or with the transmission of the associated UCI), the WTRU may determine whether or not a HARQ A/N report is expected for a transmission as a function of the transmission time interval (TTI) (or subframe, or slot) associated with the downlink transmission). However, (paragraphs [0069-0071]; configuration information and slot format may be carried by the DCI. The configuration or slot format may include information regarding a downlink slot and the number of downlink symbols, an uplink slot and the number of uplink symbols, and information including information regarding all downlinks (all DL), all uplinks (all UL) or the number of downlink symbols and uplink symbols, for each symbol. The slot format index, which is an index of a slot format representing a combination of states of 14 symbols, is designated in slot unit. FIG. 6A illustrates an example where the first to the twelfth symbols are downlink symbols, the thirteenth symbol is a flexible symbol, and the fourteenth symbol is an uplink symbol. FIG. 6B illustrates an example where the first symbol is a downlink symbol, the second symbol is a flexible symbol, and the third to the fourteenth symbols are uplink symbols). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Marinier et al.’s method/system where the information regarding the slot configuration includes a number of uplink symbols and a number of downlink symbols. The motivation would have been to enable switching between an uplink and a downlink in symbol unit and enable transmission and reception of the HARQ-ACK 
Regarding claim 13, Marinier et al. disclose a system comprising a terminal and a base station, wherein: the terminal comprises: a receiver that receives a downlink shared channel that is scheduled by a downlink control information (see Fig. 1b, element 120, paragraphs [0003], [0004], and [0050], a wireless transmit/receive unit (WTRU) includes receiving a Downlink Control Information (DCI), wherein the DCI schedules a Physical Downlink Shared Channel (PDSCH) transmission and the DCI includes an indication); and a processor that controls transmission of a Hybrid Automatic Repeat reQuest- Acknowledge (HARQ-ACK) based on information regarding slots corresponding respectively to a plurality of transmission timing candidates of 39213174Application No. 16/637,616Docket No.: 17786-828001 the HARQ-ACK for the downlink shared channel (see paragraphs [0067], [0074], and [0081], the WTRU may typically generate a HARQ A/N report when it receives a transmission on PDSCH and/or when it receives a downlink control information (DCI) that activates or deactivates a configured uplink grant or a configured downlink assignment. The WTRU may determine whether or not a HARQ A/N report is expected for a transmission as a function of a control channel element (CCE) of a DCI associated with the transmission) and information regarding a slot configuration indicating a transmission direction of each slot (see paragraphs [0054], and [0082], for timing associated with the transmission (or with the transmission of the associated UCI), the WTRU may determine whether or not a HARQ A/N report is expected for a transmission as a function of the transmission time interval (TTI) (or subframe, or slot) associated with the downlink transmission), and the base station comprises: a transmitter that transmits the downlink control information (see Fig. 1b, element 120, paragraphs [0003], [0004], and [0050], a wireless transmit/receive unit (WTRU) includes receiving a Downlink Control Information (DCI), wherein the DCI schedules a Physical Downlink Shared Channel (PDSCH) transmission and the DCI includes an indication). However, Marinier et al. may not explicitly suggest wherein the information regarding the slot configuration includes a number of uplink symbols and a number of downlink symbols. Kusashima from the same or similar field of endeavor suggest information regarding a slot configuration indicating a transmission direction of each slot; wherein the information regarding the slot configuration includes a number of uplink symbols and a number of downlink symbols (paragraphs [0069-0071]; configuration information and slot format may be carried by the DCI. The configuration or slot format may include information regarding a downlink slot and the number of downlink symbols, an uplink slot and the number of uplink symbols, and information including information regarding all downlinks (all DL), all uplinks (all UL) or the number of downlink symbols and uplink symbols, for each symbol. The slot format index, which is an index of a slot format representing a combination of states of 14 symbols, is designated in slot unit. FIG. 6A illustrates an example where the first to the twelfth symbols are downlink symbols, the thirteenth symbol is a flexible symbol, and the fourteenth symbol is an uplink symbol. FIG. 6B illustrates an example where the first symbol is a downlink symbol, the second symbol is a flexible symbol, and the third to the fourteenth symbols are uplink symbols). Therefore it would have been obvious to a 
Response to Remarks/Arguments
Applicant’s remarks/arguments filed 10/05/2021with respect to claim(s) 7 and 11 have been considered but are moot in view of the new ground of rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476